TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 6, 2013



                                      NO. 03-13-00573-CV


                           Saffe Property & Casualty, LP, Appellant

                                                 v.

                        Serviceline Transport and PEK, Inc., Appellees




        APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE ROSE




THIS DAY came to be submitted to this Court the parties’ agreed motion to dismiss the appeal

in the above cause, and the Court having fully considered said motion is of the opinion that same

should be granted. IT IS THEREFORE ordered that said motion is granted and that the appeal

is dismissed. It is FURTHER ordered that each party shall pay the costs of the appeal incurred

by that party, both in this Court and the court below, and that this decision be certified below for

observance.